NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    BRANDON COLORADO, Appellant.

                             No. 1 CA-CR 15-0842
                              FILED 8-25-2016


           Appeal from the Superior Court in Coconino County
                        No. S0300CR201500369
             The Honorable Cathleen Brown Nichols, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Coconino County Public Defender's Office, Flagstaff
By Brad Bransky
Counsel for Appellant

Brandon Colorado, Florence
Appellant
                          STATE v. COLORADO
                           Decision of the Court


                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Andrew W. Gould joined.


J O H N S E N, Judge:

¶1            This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
following Brandon Colorado's convictions of two counts of sexual conduct
with a minor, both Class 2 felonies; one count of child molestation, a Class
2 felony; and one count of threatening and intimidating, a Class 1
misdemeanor. Colorado's counsel has searched the record on appeal and
found no arguable question of law that is not frivolous. See Smith v. Robbins,
528 U.S. 259 (2000); Anders, 386 U.S. 738; State v. Clark, 196 Ariz. 530 (App.
1999). Colorado has filed a supplemental brief identifying various issues,
which we address below. After reviewing the entire record, we affirm
Colorado's convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2             During the summer of 1996, Colorado sexually abused the
victim, who was five years old at the time.1 The victim reported the abuse
in 2014. The State charged Colorado with ten counts of sexual conduct with
a minor, one count of child molestation and one count of threatening or
intimidating. At a bench trial, the State presented testimony from the
victim and her family, as well as an expert witness who testified about child
victims of sexual abuse.2 The superior court convicted Colorado of two
counts of sexual conduct with a minor, one count of child molestation and
one count of threatening and intimidating, and sentenced Colorado to a
total of 43 years' imprisonment.




1      Upon review, we view the facts in the light most favorable to
sustaining the verdicts and resolve all inferences against Colorado. State v.
Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

2      Colorado waived his right to a trial by jury.




                                      2
                           STATE v. COLORADO
                            Decision of the Court

¶3             Colorado timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes sections 12-120.21(A)(1) (2016), 13-4031 (2016) and -4033 (2016).3

                                DISCUSSION

A.     Issues Raised in Supplemental Brief.

¶4             Colorado argues his due process rights were violated because
the indictment failed to set forth each of the elements of the charges against
him. The purpose of an indictment is to give the defendant notice of the
offenses charged so that he may prepare a defense. See State v. Self, 135 Ariz.
374, 380 (App. 1983). It is too late for Colorado to raise any objection to the
indictment; any such objection is forfeited if not raised at least 20 days
before trial. State v. Paredes-Solano, 223 Ariz. 284, 287, ¶ 6 (App. 2009); Ariz.
R. Crim. P. 13.5(e), 16.1(b).4

¶5            Colorado also argues ineffective assistance of counsel in
connection with the allegedly deficient indictment. In a direct appeal, this
court will not consider a claim of ineffective assistance of counsel; that is an
issue for a Rule 32 post-conviction proceeding. See State ex rel. Thomas v.
Rayes, 214 Ariz. 411, 415, ¶ 20 (2007).

¶6             After the deadline for filing a supplemental brief passed,
Colorado filed several other documents with this court. To the extent these
filings purport to challenge the grand jury proceedings, any objections are
untimely. See Ariz. R. Crim. P. 12.9(b) (challenges to grand jury
proceedings must be filed within 25 days after arraignment or after the
certified transcript and minutes are filed); see also State v. Smith, 123 Ariz.
243, 248 (1979) ("A defendant waives his objections to the grand jury
proceeding by failing to comply with the timeliness requirement.").

¶7           To the extent Colorado means to challenge the sufficiency of
the evidence or the credibility of the witnesses, we will not reweigh the
evidence on appeal. See State v. Tison, 129 Ariz. 546, 552 (1981). Moreover,


3      Absent material revision after the date of an alleged offense, we cite
a statute's current version.

4      Colorado seems to argue he was not properly served with a copy of
the indictment, but he was given notice of the charges at his arraignment,
where the court advised him of the allegations contained in the charging
document.


                                       3
                           STATE v. COLORADO
                            Decision of the Court

because the superior court was in the best position to assess witness
credibility, we defer to its findings. See State v. Olquin, 216 Ariz. 250, 252, ¶
10 (App. 2007). The record contains sufficient evidence to support
Colorado's convictions.

¶8             Colorado also makes some arguments regarding his mental
health. To the extent Colorado means to argue the court should have
considered his mental health when it sentenced him, the court did just that:
It heard testimony regarding Colorado's mental health issues and found
them to be a mitigating circumstance. Colorado may mean to argue he was
not competent to stand trial. The court ordered Colorado be evaluated
pursuant to Rule 11 and received a psychologist's recommendation that he
was competent to stand trial. See Ariz. R. Crim. P. 11.2. We review the
superior court's finding of competency for an abuse of discretion and will
affirm if there is reasonable evidence to support the court's finding. See
State v. Glassel, 211 Ariz. 33, 44, ¶ 27 (2005). We cannot say the superior
court abused its discretion in finding Colorado competent to stand trial.

B.     Due Process Review.

¶9              The record reflects Colorado received a fair trial. He was
represented by counsel at all stages of the proceedings against him and was
present at all critical stages. The court held appropriate pretrial hearings.
The court found that Colorado knowingly and voluntarily waived his right
to a jury trial. At the trial to the court, the State presented both direct and
circumstantial evidence sufficient to allow the court to convict. The court
received and considered a presentence report, addressed its contents
during the sentencing hearing and imposed legal sentences for the crimes
of which Colorado was convicted.

                               CONCLUSION

¶10           We have reviewed the entire record for reversible error and
find none, and therefore affirm the convictions and resulting sentences. See
Leon, 104 Ariz. at 300.

¶11           After the filing of this decision, defense counsel's obligations
pertaining to Colorado's representation in this appeal have ended. Defense
counsel need do no more than inform Colorado of the outcome of this
appeal and his future options, unless, upon review, counsel finds "an issue
appropriate for submission" to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the court's
own motion, Colorado has 30 days from the date of this decision to proceed,
if he wishes, with a pro per motion for reconsideration. Colorado has 30


                                       4
                          STATE v. COLORADO
                           Decision of the Court

days from the date of this decision to proceed, if he wishes, with a pro per
petition for review.




                         Amy M. Wood • Clerk of the court
                         FILED: AA




                                         5